EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-103748) pertaining to J.B. Hunt Transport Services, Inc. Employee Retirement Plan of our report datedJune 29, 2015, with respect to the financial statements and schedule of J.B. Hunt Transport Services, Inc. Employee Retirement Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2014. /s/ Ernst & Young LLP Rogers, Arkansas June 29, 2015
